Clarke, Justice.
McCord was indicted, tried and convicted of murder and sentenced to life imprisonment. His court-appointed counsel has filed a motion and brief to withdraw pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967) and Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976).
In May of 1981, McCord presented himself to police authorities in Sanford, Florida, and confessed to the shooting and robbery of a man in Jefferson County, Georgia, in 1972. He was returned to Georgia and indicted for the murder of Harvey Reynolds whose death had been listed as an unsolved homicide since his remains were discovered in the fall of 1972. The details of the confession matched the circumstances surrounding the shooting of Mr. Reynolds. Upon his return to Georgia McCord gave an additional confession covering the same points. The record reflects that prior to both statements McCord was properly advised of his rights. A Jackson-Denno hearing was held and the court found the confession to be voluntary.
We have examined the transcript and find the evidence supports the conviction under Jackson v. Virginia, 443 U. S 307 (99 SC 2781, 61 LE2d 560) (1979). Counsel points out in his motion that the trial court made a slip of the tongue error at one point in the charge on reasonable doubt. However, the charge as a whole makes it clear to the jury that the burden was on the state to prove all elements of the crime beyond a reasonable doubt and if such a doubt existed it would be their duty to acquit.
We find the verdict and sentence were properly entered in the trial below. The motion of counsel to withdraw is granted and the appeal is dismissed pursuant to Bethay.

Appeal dismissed; motion granted.


All the Justices concur.

*673Decided July 8, 1982.
Michael J. Moses, for appellant.
H. Reginald Thompson, District Attorney, Michael J. Bowers, Attorney General, for appellee.